Citation Nr: 1035185	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  00-20 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151, 
resulting from surgical treatment by VA in January 1997 and in 
November 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and N.W.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1978 to October 1981.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in August 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In February 2005, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

In July 2005, the Board remanded the claim for further 
development.  As there has been substantial compliance with the 
Board's remand, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1. In January 1997, the Veteran had a right inguinal 
herniorrhaphy by VA, during which a nerve was entrapped, and in 
November 1999, in a secondary surgery by VA, the entrapped nerve 
was released and transected, resulting in chronic pain.

2. Chronic pain after the VA surgeries constituted additional 
disability, but the additional disability was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, and was 
a reasonably foreseeable event of the surgery.




CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C. § 1151 
for additional disability due to surgical treatment by VA in 
January 1997 and in November 1199 have not been met.  38 U.S.C.A. 
§§ 1151, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 
(2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  



The RO provided pre-adjudication and post-adjudication VCAA 
notice dated in July 2003, in August 2005, and in October 2006.  
The VCAA notice included the type of evidence needed to 
substantiate the claim, namely, evidence of additional 
disability; evidence of VA treatment; evidence of a relationship 
between the additional disability and VA treatment; and the 
showing of fault on the part of VA.  The Veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The Veteran received notice of the provisions for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 to the extent there was pre-adjudication VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
January 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records, private 
medical records, and afforded the Veteran a VA examination.

In October 2009, in accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board obtained a medical expert opinion from 
the Veterans Health Administration (VHA).  After the Veteran and 
his representative were provided a copy of the VHA opinion, 
additional argument, but not evidence, was submitted.

In June 2009 and in December 2009, the Veteran's representative 
argued that the medical quality assurance records need to be 
obtained, however,  the Veteran's claim for benefits under 38 
U.S.C.A. § 1151 was received in March 2003, more than three years 
after the last VA surgery in 1999.  It is VA's policy to destroy 
quality assurance records after three years.   See Norvell v. 
Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control 
Schedule 10-1, at XXXIII-2 (Aug.1, 2009).  Also, with some 
exceptions none of which apply here, records by VA as part of a 
quality assurance program are confidential and privileged and may 
not be disclosed to any person.  38 U.S.C.A. § 5705(a).  For 
these reasons, whether or not any such records exist, the Board 
is not requesting the medial quality assurance records. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

As the Veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply. 

Compensation is awarded for a qualifying additional disability of 
a veteran in the same manner as if such additional disability 
were service-connected.  A disability is a qualifying additional 
disability if the disability was caused by VA surgical treatment, 
and the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the medical 
treatment; or the additional disability was not reasonably 
foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical treatment requires actual causation.  
To establish causation, the evidence must show that the VA 
surgical treatment resulted in the veteran's additional 
disability.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing medical treatment, 
it must be shown that the surgical treatment caused the  
additional disability; and VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider.

Whether the proximate cause of an additional disability was an 
event not reasonably foreseeable is to be determined based on 
what a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable but 
must be one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with informed consent.  38 C.F.R. § 3.361(d).
Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.   Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 






Facts 

In January 1997, the Veteran had a right inguinal herniorrhaphy, 
a surgical procedure that was done by VA.  Prior to the surgery, 
on January 3, 1997, the Veteran signed a consent form, which 
notified him of the risks involved including pain and nerve 
entrapment.  No complications immediately were apparent.  Chronic 
pain at the site of the surgery was documented throughout the 
remainder of 1997 and in 1998.  In August 1997, VA records show 
probable nerve entrapment.  The Veteran alleges fault on the part 
of VA due to nerve entrapment, which led to a second surgery in 
November 1999, where a subcutaneous nerve entrapped by scar 
tissue was released and transected.  Prior to the surgery, the 
Veteran signed a consent form.  Immediately after the surgery the 
Veteran felt relief of pain.  

In a statement in October 2004 and during a RO hearing that same 
month, the Veteran contended that because his second surgery was 
not performed by an experienced medical doctor, his pain 
continued; however, VA operative notes in November 1999 indicate 
that the surgery was performed by Dr. Kevin O. Hwang, a resident 
physician, under the supervision of Dr. Thomas Anthony, a staff 
physician.  The Veteran testified that prior to his first 
surgery, he was advised of the risks and signed forms he did not 
understand.  

After the surgery in November 1999, VA records show that in 
February 2000 the Veteran had right groin pain.  In September 
2001, he complained of right groin discomfort and sensation of 
weakness.  Subsequent VA records and private records, including 
from October 2001 to June 2004, show inguinal pain.  In a 
statement in January 2009, the Veteran contended that both 
surgeries were not performed properly and he continues to have 
pain. 

Private medical records in October 2001 show the Veteran 
sustained a work related injury, while lifting 400 pounds, to the 
lower back and groin area.  The records from 2002 to 2003, also 
show groin pain.  A MRI in June 2003 showed lumbar lordosis with 
pain or spasm, annular tears, disc bulges, narrowed discs, 
minimal facet arthrosis, disc herniation and mild facet 
arthrosis.  The claims folder is replete with treatment records 
for the work-related injury and low back disability.
During his Board hearing in February 2005, the Veteran testified 
that since his surgeries he is in constant pain and his sex life 
is gone.  His friend also testified that the Veteran he had a lot 
of pain.  

On VA examination in November 2008, the examiner indicated that 
the nerve which was severed in 1999, was carefully isolated and 
protected during the surgery in 1997.  The examiner was of the 
opinion that the right inguinal herniorrhaphy in January 1997 was 
done in a standard fashion and met the standard of care.  He 
indicated that nerve entrapment or neuroma can occur in 10 
percent of mesh repairs.  The examiner noted the Veteran's 
complaints of pain, commenting that this is not uncommon with 
inguinal hernia repair, and it also it could can be due to the 
strain of groin muscles without hernia surgery or can be related 
to the Veteran's degenerative disc disease which can cause 
radicular pain into the anterior abdomen and groin.  The examiner 
concluded that proper surgical standards were met in treating the 
Veteran.  The diagnosis was chronic right groin pain.  

VA records in January 2009 provide an assessment of right 
inguinal neuropathic pain, neuroma, and possible scarring tissue. 

In September 2009, the Board requested an expert opinion from the 
Veterans Health Administration (VHA) and asked that the VHA 
expert to address the following questions: 

After reviewing the record, does the Veteran have an 
additional disability, resulting from the right 
inguinal herniorrhaphy in January 1997 and/or the 
surgery in November 1999 which transected the 
entrapped nerve, and, if so, whether the additional 
disability was:

(1). Caused by carelessness, negligence, lack of 
proper skill, or similar instance of fault on part of 
VA in furnishing the surgical treatment in January 
1997 and in 1999.  In other words, did VA fail to 
exercise the degree of care that would be expected of 
a reasonable health-care provider. 

(2). If VA exercised the degree of care that would be 
expected of a reasonable health-care provider in 
treating the Veteran in January 1997 and November 
1999, was the additional disability due to an event 
not reasonably foreseeable?  

An event is not reasonably foreseeable, when a 
reasonable health-care provider would not have 
considered the results to be an ordinary risk of the 
treatment provided.  In determining foreseeability, 
was the event the type of risk that a reasonable 
health-care provider would have disclosed in 
connection with obtaining informed consent.  

In October 2009, a VHA opinion was obtained for a VA physician, 
who is a Fellow of the American College of Surgeons.  The VHA 
surgeon expert noted that the surgery in November 1999 initially 
reduced the Veteran's pain, but that the pain returned.  The VHA 
surgeon expert stated that with certainty the surgeries in 1997 
and in 1999 were done correctly and the procedures done were 
standard and routine.  The VHA surgeon expert found no evidence 
of negligence or lack of surgical skill and that the post-
operative care and follow-up were excellent.  As for further 
disability associated with either surgery, the VHA surgeon expert 
stated that the possibility of further pain was well foreseeable 
by the care providers and the Veteran, as evidenced by the 
Veteran's signed consent form.  

The VHA surgeon expert explained that he had over thirty-five 
years of experience repairing hernias and that he had encountered 
the same problems that the Veteran had.  The VHA surgeon expert 
further explained that if another operation is necessary because 
of nerve pain, the second surgery does not always work, however 
this does not imply that there was anything wrong with the 
decision to operate or with the surgery itself.  The VHA surgeon 
expert concluded that the Veteran understood that chronic pain 
was rare, but sometimes associated with a hernia repair and that 
a second operation was not always successful in relieving the 
pain.  

In a brief in December 2009, the Veteran's representative argued 
that VA misdiagnosed him and did not provide proper medical 
treatment.  

Analysis

The record shows that in January 1997 after obtaining the 
Veteran's informed consent a right inguinal herniorrhaphy was 
performed by VA during which a nerve was entrapped, causing pain.  
This led to the second surgery in November 1999, when the 
entrapped nerve was released and transected.  On the question of 
whether the Veteran has any additional disability as a 
consequence of VA surgical treatment, the medical evidence shows 
nerve entrapment and pain following surgery by VA in January 1997 
and continued pain following surgery by VA in November 1999.  
Whether the Veteran has an additional disability resulting from 
VA surgical treatment is not in dispute.  

However a mere showing of additional disability is not enough to 
establish entitlement to compensation under 38 U.S.C.A. § 1151.  
The law requires that the additional disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.

Although the Veteran is competent to describe pain, the Veteran 
has expressed the opinion that the nerve pain was the result of 
fault on the part of VA.  

Under certain circumstances, a lay person is competent to offer 
an opinion on a simple medical condition, a contemporaneous 
medical diagnosis, or symptoms that later support a diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a 
lay person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)).  Competency is a question of 
fact, which is to be addressed by the Board.  Jandreau at 1377. 




Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.1599; 
Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have 
personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses.)

Whether the nerve pain was the result of fault on the part of VA 
cannot be determined by the Veteran's own personal knowledge, 
that is, perceived through the use of his senses.  38 C.F.R. 
§ 3.159; Layno at 469 (a witness must have personal knowledge in 
order to be competent to testify to a matter; personal knowledge 
is that which comes to the witness through the use of the 
senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
in health care to offer an opinion on fault on the part of VA 
regarding the surgery or on the standard of care of a reasonable 
health care provider, which are factors in determining 
entitlement to disability compensation under 38 U.S.C.A. § 1151.  

For these reasons, the Board rejects the Veteran's lay opinion as 
competent evidence to substantiate the claim on the question of 
fault of the part of VA. 

Although the Veteran is competent to relate a contemporaneous 
medical diagnosis and symptoms that later support a diagnosis of 
by a medical professional, the Veteran has not submitted and the 
record does not contain any competent medical evidence favorable 
to the claim that the Veteran's chronic pain was due to fault on 
the part of VA.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.


On the question of fault on the part of VA, in November 2008, a 
VA physician, who is qualified through education, training, or 
experience to offer a medical opinion, expressed the opinion that 
the proper surgical standards were met.  

In October 2009, the Board obtained a medical opinion from a VHA 
expert, a surgeon, with 35 years of experience, who is also 
qualified through education, training, or experience to offer a 
medical opinion.  The VHA expert expressed the opinion that the 
surgeries in 1997 and in 1999 by VA were done correctly and there 
was no evidence of negligence or suggestion of lack of surgical 
skill and the post-operative care was excellent.  Implicit in the 
VHA's expert opinion was that VA exercised the degree of care 
that would be expected of a reasonable health care provider.  
This evidence is uncontroverted.  

The remaining question is whether the chronic pain was an event 
not reasonably foreseeable.  Whether an event is not reasonably 
foreseeable is to be determined based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.

On the question of foreseeability, the Veteran signed a consent 
form in January 1997, which notified him of the risks of nerve 
entrapment and pain.  The VHA expert concluded that the 
possibility of further pain was foreseeable by the health care 
providers and by the Veteran, as evidenced by the Veteran's 
signed consent form.   This evidence also is uncontroverted.

There is no other competent evidence, either lay or medical, 
addressing fault on the part of VA or on foreseeability. 









As the Board has rejected as competent evidence the Veteran's lay 
opinion, the preponderance of the evidence, the opinions of the 
VA examiner and of the VHA expert, is against the claim that the 
additional disability, resulting from surgical treatment by VA in 
January 1997 and in November 1999, was the result of fault on the 
part of VA or was an event not reasonably foreseeable, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Disability compensation under 38 U.S.C.A. § 1151 for additional 
disability, resulting from surgical treatment by VA in January 
1997 and in November 1999, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


